Capotosto, J.
This is an action for a broker’s commission for a sale of certain real estate on Pine Street in the City of Providence. The jury returned a verdict for $233.30. The defendant moves for a new trial upon the usual ground.
The plaintiff claims that the defendant personally asked her to find a customer for his property and that he *169promised to pay her a commission of two per cent on the sale price, that relying upon the defendant promise she interested a Mrs. Cutler in the property; that the property was in fact sold to Mrs. Cutler and that the defendant thereupon refused to pay-her the commission.
For Plaintiff: Fitzgerald & Higgins.
For Defendant: Robinson & Robinson, W. M. P. Bowen & F. H. Wildes.
The defendant maintains that he never made any promise to the plaintiff to pay her any commission and that the plaintiff’s claim was a “frame-up.”
The issue raised was purely a question of fact and credibility. The jury’s verdict is, in my opinion, supported by the weight of the evidence and, therefore, should not be disturbed.
Motion for new . trial denied.